Citation Nr: 0108873	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-00 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.

2.  Entitlement to an increased rating for a healed fracture 
of the carpal navicular bone of the left wrist with traumatic 
arthritis, currently evaluated as 10 percent disabling.

3.  Entitlement to an original rating greater than 10 percent 
for atrophy of the thenar muscles of the left hand.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1956.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a noncompensable 
rating for the veteran's left wrist disability, established 
service connection for the veteran's left hand disability and 
assigned that condition a noncompensable disability rating, 
and which denied service connection for a bilateral knee 
condition. A June 2000 rating decision granted increased 
ratings of 10 percent for the veteran's left hand disability 
and for his left wrist disability.  However as those 
increases does not constitute a full grant of benefits sought 
on appeal, this claim remains before the Board.

The Board also notes that the veteran established entitlement 
to a temporary total rating based on the need for 
convalescence from February 12, 1999, to April 1, 1999, by 
means of the October 1999 rating decision.  Therefore, as a 
total rating has been assigned for that period, the Board 
will not be considering whether evidence relating to the 
veteran's left wrist accumulated during his surgery and 
convalescence provides a basis for a higher rating.  That 
evidence was used in establishing his entitlement to a 
temporary total rating.

The veteran's claim of entitlement to service connection for 
a bilateral knee condition is addressed in the remand 
attached to this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claims.

2.  The veteran's left wrist disability is productive of a 
noncompensable level of limitation of motion with evidence of 
arthritis.

3.  The veteran's left hand disability is productive of a 
noncompensable level of limitation of motion with evidence of 
arthritis.


CONCLUSION OF LAW

1.  The criteria for entitlement to an increased rating, 
greater than 10 percent, for a healed fracture of the carpal 
navicular bone of the left wrist with traumatic arthritis, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5214, 5215 
(2000).

2.  The criteria for entitlement to an original rating 
greater than 10 percent for atrophy of the thenar muscles of 
the left hand are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim arises from the veteran's application for an 
increased rating for left wrist and left hand disabilities.  
There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to 
be codified at 38 U.S.C. § 5102).  VA has secured all VA and 
private medical records that the veteran has indicated are 
pertinent to his claim, and VA has satisfied its duty to 
assist with respect to such records.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and § 5103A(c)).  In addition, the veteran has 
been advised of the evidence necessary to substantiate his 
claim, by means of the June 2000 statement of the case.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified at 38 
U.S.C. § 5103(a)).  Therefore, the Board finds that the 
requirements set forth in the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, (2000), with 
regard to notice and development of the veteran's claim, have 
been satisfied.


I.  Entitlement to an increased rating for a healed fracture 
of the carpal navicular bone of the left wrist with traumatic 
arthritis.

The veteran contends that his left wrist disability is more 
severe than currently evaluated, warranting an increased 
rating.  After a review of the record, the Board finds that 
the veteran's contentions are not supported by the evidence, 
and his claim is denied.

The veteran established service connection for a healed 
fracture of the carpal navicular bone of the left wrist by 
means of a June 1964 rating decision, which assigned a 
noncompensable disability rating.  That rating was continued 
by an October 1999 rating decision, which is the subject of 
this appeal.  A June 2000 rating decision granted an 
increased rating of 10 percent, however as that increase does 
not constitute a full grant of benefits sought on appeal, 
this claim remains before the Board.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000) 
(Schedule).  Traumatic arthritis is evaluated pursuant to the 
criteria found in Diagnostic Code 5010 of the Schedule, which 
directs the examiner to evaluate traumatic arthritis pursuant 
to the criteria for degenerative arthritis found in 
Diagnostic Code 5003.  38 C.F.R. § 4.71a (2000).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, and a 20 
percent rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
The 20 percent and 10 percent ratings based on X-ray findings 
will not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) 
(2000).  The normal range of wrist motion is from 70 degrees 
of dorsiflexion to 80 degrees of palmar flexion and from 45 
degrees of ulnar deviation to 20 degrees of radial deviation.  
38 C.F.R. § 4.71, Plate I (2000).

Wrist disabilities may also be evaluated pursuant to the 
criteria found in Diagnostic Codes 5214 and 5215 of the 
Schedule.  38 C.F.R. § 4.71a (2000).  Under those criteria, a 
rating of 10 percent is warranted where the evidence shows 
limitation of dorsiflexion to less than 15 degrees or palmar 
flexion limited in line with the forearm.  A rating of 
greater than 10 percent is warranted where the evidence shows 
favorable ankylosis of the wrist in 20 degrees to 30 degrees 
of dorsiflexion.  38 C.F.R. § 4.71a (2000).

A January 6, 1999, VA medical report shows that the veteran 
had left thumb base degenerative joint disease and middle 
finger trigger.  Injections to the middle finger provided 
temporary relief, but the triggering was returning.  There 
was no relief with the thumb injection by mild relief with 
the thumb spica.  Physical examination of the left hand found 
a positive grind and triggering of the middle finger.  X-ray 
showed severe degenerative joint disease of the base of the 
thumb.

A February 3, 1999, VA medical report shows that the veteran 
was scheduled for surgical intervention on the left wrist and 
left middle finger, which was performed on February 9, 1999.  
A February 17, 1999, VA medical report shows that the veteran 
was issued a left wrist and thumb spica splint made of 
leather.  A February 24, 1999, VA medical report shows that 
the pre-operative pain was gone, but operative pain was 
present.  The incision was healing without infection.  The 
sutures were out and the veteran was in dressing and a 
splint.  A March 17, 1999, VA medical report shows that the 
veteran was seven weeks post surgery and was doing well.  
There was minimal pain and he was instructed to continue 
wearing a splint.

A March 11, 1999, VA examination shows that the veteran had 
surgery four weeks prior and that his left wrist was in a 
rigid splint.  The veteran stated that he continued to have 
pain in the left wrist and complained of locking up of the 
third finger when he bent the fingers or made a fist.  He 
reported that it would not release, which was a trigger 
finger.  While undergoing surgery of the left writs, he also 
had a release of the trigger finger of the third finger.  He 
stated that the trigger finger had been occurring for the 
past seven or eight years.  The examiner felt that the 
examination was incomplete due to the recent surgery and the 
fact that the veteran was in pain and discomfort.  The 
examiner diagnosed status post surgery to the left wrist and 
left third trigger finger.  The examiner recommended a 
subsequent examination when the veteran was cleared 
postoperatively.

A March 31, 1999, VA medical report shows that the veteran 
was nine weeks post surgery.  His left hand was doing well.  
The incision sites looked good with no signs or symptoms of 
infection.  An April 5, 1999, VA medical report shows that 
the veteran complained of decreased left hand strength.  The 
left wrist incision was well-healed.  A July 2, 1999, VA 
medical report shows that the veteran was diagnosed with 
basal joint arthritis.  He was fitted for protective gloves 
and instructed in exercises.

An August 17, 1999, VA joints examination shows that the 
veteran did not appear to be in any acute distress.  He kept 
his left upper extremity in flexion position at the elbow.  
Examination of the left wrist indicated a well-healed 
surgical scar on the radial aspect of the distal forearm and 
proximal thumb.  The scar was mildly tender.  There was 
atrophy of the thenar muscles.  He had difficulty making a 
fist as the second and third fingers would not do it 
properly.  Along with the wrist surgery, he also had trigger 
point release and passive range of motion was full, with 
severe complaints of pain.  Active range of motion in the 
left wrist was to 40 degrees of flexion, 45 degrees of 
extension, 85 degrees of pronation, and 60 degrees of 
supination with mild difficulty and discomfort.  Passive 
range of motion was to 50 degrees of flexion, 50 degrees of 
extension, 85 degrees of pronation, and 60 degrees of 
supination, with marked pain.  Grip was poor and thumb 
extension and flexion were painful.  However, range of motion 
was normal.  Abduction and adduction of the thumb was painful 
as well and range of motion was markedly limited.  Opposition 
of the thumb was with a two centimeter gap between the fourth 
and fifth fingers and the thumb, with one finger between the 
third finger and the thumb, and normal with the index finger 
and the thumb.  Grip strength was poor and he had 
excruciating pain during pinching.  Adduction and abduction 
of the fingers was within normal limits.  No swelling was 
noted.  Ulnar deviation and radial deviation were limited 
with ulnar deviation of 30 degrees and moderate pain.  Radial 
deviation was 20 degrees with severe pain.  No swelling was 
noted.  The veteran avoided using the left upper extremity 
completely due to severe pain.  Sensory function examination 
indicated dullness over the thenar eminence and on the dorsum 
of the thumbs.  Functionally, he continued to be independent 
and used the right upper extremity mostly.  He could not hold 
any heavy objects including the weight of the cane in his 
left hand.  The examiner diagnosed traumatic arthritis of the 
left wrist, status post surgery.  The examiner added an 
addendum dated September 1, 1999, that stated, "I believe 
that the left-hand condition is related to the left wrist 
condition."

An October 13, 1999, VA medical report shows that the veteran 
complained that he was still having severe arm and knee pain 
secondary to surgery and degenerative joint disease.  The 
veteran reported that the metatarsophalangeal joints got red 
and swollen.  He complained of pain and stiffness in the 
morning.  The trigger finger scar was still very painful.  
The examiner diagnosed basal joint arthritis.

An October 21, 1999, VA medical report shows that the veteran 
did not complain of pain in his hands that day, but stated 
that he had pain in the night if he used his hands a lot 
during the day.  He was instructed to use both hand during 
daily activities to maintain range of motion and prevent 
stiffness.  He was instructed to perform wrist and hand 
exercises twice daily.

A February 9, 2000, VA medical report notes that the veteran 
was still having hand pain.  There was some relief with 
medication.

At his March 9, 2000, hearing, the veteran stated that his 
left wrist swelled badly and that he couldn't use it for any 
motion, requiring him to wear a brace throughout the day.  He 
stated he was losing all feeling there and had no grip.  The 
veteran stated that he was right-handed.  He said that the 
wrist and thumb hurt at night.  He said that he couldn't 
press down or lift or anything with the left hand.  Moving 
the arm around did not hurt.  He took pain medication for the 
pain.  He said he had been told that he had arthritis where 
the wrist was broken.

The Board finds that the evidence does not warrant a rating 
great than 10 percent for the veteran's left wrist 
disability.  There is evidence of arthritis in the left 
wrist, however his level of limitation of motion is not of 
the level which would constitute a compensable level of 
limitation of motion.  Therefore, the veteran's left wrist 
warrants a rating of 10 percent based upon evidence of 
arthritis with a noncompensable level of limitation of 
motion.  The evidence does not show that there is any 
ankylosis in the veteran's left wrist.  A showing of 
ankylosis would be required for a rating greater than 10 
percent.

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in Sanchez-Benitez v. West, the Board 
stated in the evaluation of a veteran's disability that the 
"nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account.  38 C.F.R. §§ 4.40, 
4.45."  The Court held that "this discussion by the Board, 
with direct citation to sections 4.40 and 4.45, satisfies any 
obligation of the BVA to consider these regulations while 
rating the appellant's" disability.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  Therefore the Board states 
that in the instant case that the nature of the original 
injury has been reviewed and the functional impairment that 
can be attributed to pain or weakness has been taken into 
account.  38 C.F.R. §§ 4.40, 4.45 (2000).

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating greater than 10 percent for the veteran's left wrist 
disability.  Limitation of motion of the left wrist is 
specifically considered in the rating criteria upon which the 
10 percent rating is warranted.  The evidence does not show 
excess motion of the left wrist.  However, the veteran's left 
wrist fatigability, incoordination, and pain on motion have 
been specifically considered by the Board in finding that a 
10 percent rating is warranted.  Most notably, the level of 
pain, incoordination, and fatigability experienced in the 
veteran's wrist do not cause the level of disability to more 
near approximate the criteria for a higher rating, which 
required ankylosis of the wrist.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating, greater than 10 percent, 
for a healed fracture of the carpal navicular bone of the 
left wrist with traumatic arthritis, are not met.  The 
preponderance of the evidence is against the veteran's claim, 
and the claim is therefore denied.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5214, 5215 (2000).

II.  Entitlement to an original rating greater than 10 
percent for atrophy of the thenar muscles of the left hand.

The veteran contends that his left hand disability is more 
severe than currently evaluated and that an original rating 
greater than 10 percent is warranted.  After a review of the 
record, the Board finds that the veteran's contentions are 
not supported by the evidence, and his claim is denied.

The veteran established service connection for slight 
limitation of motion of the left hand due to a fracture of 
the left wrist by means of an October 1999 rating decision, 
which assigned a noncompensable disability rating.  That 
rating is the subject of this appeal.  A June 2000 rating 
decision granted an increased rating of 10 percent for 
atrophy of the thenar muscles of the left hand with poor grip 
strength and pain.  However, as that increase does not 
constitute a full grant of benefits sought on appeal, this 
claim remains before the Board.

Muscle injuries of the thenar muscles of the hand are 
evaluated pursuant to the criteria for injuries of Muscle 
Group IX found in Diagnostic Code 5309 of the Schedule.  
38 C.F.R. § 4.71a (2000).  That muscle group has the function 
that the forearm muscles act in strong grasping movements and 
are supplemented by the intrinsic muscles in delicate 
manipulative movements.  The intrinsic muscles of the hand 
are the thenar eminence; short flexor, opponens, abductor, 
and adductor of the thumb; hypothenar eminence; short flexor, 
opponens, and abductor of the little finger, the four 
lumbricales; and the four dorsal and three palmar interossei.  
Under the criteria for injuries of Muscle Group IX, the 
Schedule states that the hand is so compact a structure that 
isolated muscle injuries are rare, being nearly always 
complicated with injuries of the bones, joints, tendons, etc.  
The adjudicator is instructed to rate the injury to Muscle 
Group IX based on limitation of motion with a minimum of 10 
percent.  38 C.F.R. § 4.71a (2000).

The evidence contained in the veteran's claims folder 
relating to his service-connected left hand injury is recited 
above in Section I of this decision.

The Board finds that a rating greater than 10 percent is not 
warranted for the veteran's left hand disability.  The 
evidence does not show a compensable level of limitation of 
the hand, fingers, or thumb.  A compensable level of 
limitation of the hand, fingers, or thumb would require a 
showing of ankylosis of the fingers.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5227 (2000).  The evidence does not 
show any ankylosis of the hand, fingers, or thumb.  However, 
the evidence does show arthritis of the left hand.  
Therefore, evidence of arthritis of the hand, combined with a 
noncompensable level of limitation of motion warrants a 10 
percent rating.

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  
Therefore the Board states that in the instant case that the 
nature of the original injury has been reviewed and the 
functional impairment that can be attributed to pain or 
weakness has been taken into account.  38 C.F.R. §§ 4.40, 
4.45 (2000).

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
rating greater than 10 percent for the veteran's left hand 
disability.  The veteran complains of severe pain in the 
right hand, resulting in limitation of motion, pain on 
motion, fatigability, and incoordination.  The evidence does 
not show excess motion.  The Schedule specifically provides 
that in the absence of ankylosis of the fingers, a rating 
greater than 10 percent is not warranted for hand and finger 
disabilities.  Even with consideration of the veteran's pain, 
incoordination, and fatigability his left hand disability 
does not more nearly approximate the criteria for a higher 
rating which require ankylosis of at least one finger.  
Furthermore, any disability of the upper hand is compensated 
pursuant to the veteran's left wrist disability.

Accordingly, the Board finds that the criteria for 
entitlement to an original rating greater than 10 percent for 
atrophy of the thenar muscles of the left hand are not met.  
The preponderance of the evidence is against the veteran's 
claim, and the claim is therefore denied.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5309 (2000).


ORDER

Entitlement to an increased rating, greater than 10 percent, 
for a healed fracture of the carpal navicular bone of the 
left wrist with traumatic arthritis is denied.

Entitlement to an original rating greater than 10 percent for 
atrophy of the thenar muscles of the left hand is denied.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist, 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and eliminates the concept of a well-
grounded claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A remand is required for compliance with the notice and duty 
to assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  The evidence shows that the veteran's claim 
of entitlement to service connection for a bilateral knee 
condition has been denied on the basis that it was not well 
grounded.  The United States Court of Appeals for Veterans 
Claims has decided that any claim decided on the basis that 
the claim was not well grounded should be remanded for 
readjudication pursuant to the provisions of the VCAA.  
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.

2.  Following completion of the foregoing, 
the RO should review the issue on appeal, 
complying with all applicable notice and 
development requirements.  If the decision 
remains adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to ensure compliance with due 
process considerations.  If there is additional evidence 
which may be obtained or generated, the veteran has an 
obligation to obtain and submit that evidence.  No inference 
should be drawn regarding the final disposition of this 
claim.  The veteran is hereby informed that failure to 
cooperate with any requested development may have an adverse 
effect upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 



